 

[ex10-2_001.jpg] 



   

 

 

Date: 6/19/2017

 

LINE OF CREDIT / PROMISORRY NOTE

 

InnSuites Hospitality Trust / Tempe/Phoenix Airport Resort, LLC

 

Change in Terms

 

1)Change Maturity date from June 30, 2017 to June 30, 2019     2)Change Line of
Credit Maximum Amount from $500,000 to $1,000,000

 

All other terms from the Line of Credit / Promissory Note InnSuites Hospitality
Trust / Tempe Phoenix Airport Resort, LLC dated December 22, 2015 are not
changed.

 

/s/ Tempe/Phoenix Airport Resort, LLC   /s/ InnSuites Hospitality Trust by Rare
Earth Financial, LLC, Managing Member   by James Wirth, CEO Tempe/Phoenix
Airport Resort, LLC   InnSuites Hospitality Trust Borrower   Lender

 







   

 

 